Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	Suggestions to improve the application before the first Official Office Action
Although the applicant is only given two months to respond to this species requirement and is not required to correct the following problems, the examiner is pointing them out in order to promote compact prosecution. They will be required in the following office action and may be beneficial for the applicant to address them before the official office action. 
In the preambles of claims 1 and 10, it is not clear what the bounds of “in particular having spine-leaf topology”. Does the claim require “a fiber optic cross connection system” or does it require a “spine-leaf topology”? This is also a problem in lines 3 and 7 “in particular a spine/leaf side”. In claim 1, it is unclear what is meant by “at least one, in particularly every”. The bounds of this is unclear. Does this mean “at least one”? Or does it mean “every”?
It is further unclear what is meant by the channels are “divided and connected”. This is so broad that it is unclear what provides this, or how this is done.  It is also not clear what is meant by “which are different from one another”. Is this referring to the fiber optical channels are different from one another or that the transceivers are different form one another? What specific elements are different from one another (channels different from one another or transceiver are different from one another or switches are different from one another). This is unclear.  
Figure 2 does not appear to show that k=4. In claim 7, is “N2” the same as “N2”? Elements “m” and “n” have not been defined in claims 7 and 9.
In regard to claims 4-5, it is not clear how the number of channels designates the number of fiber-optic channels of each input-side multi-channel transceiver and/or output-side multi-channel transceiver. It is not abundantly clear what is meant by this.
	The amended portion of page 2 that says, “Inherent redundancy means a hundred percent availability of the data connections in case of a failure of a transceiver”. This does not appear to be in the original specification. It is not clear that the amended portion at the top of page 3 has adequate support in the original specification. The amended portion at the bottom of page 5-top of page 6 also does not have adequate support in the original specification. The amended portion on page 7 also does not have adequate support in the original specification.
	At present, it is not abundantly clear which claims read on the species. It is unclear how figure 5 relates to figure 2. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I/Species I)	Figure 2
Group II/Species II)	figure 5
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  It appears that claim 1 is generic. It is unclear because of the 112 issues. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of spine/leaf topology and on a spine side switches, plurality of transceivers, a number of channels and on a leaf side also switches, plurality of transceivers, a number of channels, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kirkpatrick et al (2010/0254703).  Kirkpatrick et al teach a fiber-optic cross-connection system (figures 2), in particular having spine-leaf topology, having: an input side (62), in . 
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883